ACCEPTED
                                                                                                 03-14-00795-CV
                                                                                                         5565638
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                             6/5/2015 2:14:23 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                              No. 03-14-00795-CV

    Jennifer Samaniego,                                                  FILED IN
                                                                  3rd COURT OF APPEALS
       Appellant,                                                     AUSTIN, TEXAS
                                                      Third   Court of Appeals
    v.                                                            6/5/2015 2:14:23 PM
                                                                Austin,  Texas
                                                                    JEFFREY   D. KYLE
    Alieda Silguero, et al.,                                              Clerk
       Appellees.

        Samaniego’s Motion for Relief from Technical Failure
                or, in the Alternative, for Extension

     The Adobe Acrobat software of appellant Jennifer Samaniego’s

counsel crashed as he was trying to finish preparing her brief. He had to
restart his computer to get Acrobat to restart properly. He had to re-

cover the Word version of his brief from his computers catalog of re-

covered files, recover the last-saved version of the brief from Dropbox,

and run a blackline comparison of the two to ensure that he had not lost

parts of the brief in the crash. And, finally, he had to convert the brief

to PDF, attach its appendix, and upload it to the electronic-filing service
provider, after which he filed it with the Court.

     By then, it was not quite 12:20 a.m. on May 12. But the brief was due

on May 11, and the Court rejected the filing. Samaniego prays that the
Court relieve this technical failure 1 by accepting her re-submitted brief

and considering it to have been accepted timely. 2 In the alternative, Sa-



1
     Tex. R. App. P. 9.2(C)(5).
2
     The clerk pointed out that part of the brief was missing page numbers. The re-
     submitted brief includes them.
maniego prays that the court grant her a final extension so that the cor-

rected brief is considered timely filed. 3 If the Court reaches it, this al-

ternative request would be Samaniego’s third, the previous two being

granted for, respectively, unfamiliarity with the Court’s procedures and

illness. Neither the relief nor the extension would prejudice Silguero,
for whom summary judgment has been granted and who receives noth-

ing but extra time to consider Samaniego’s arguments.

    Samaniego prays that the Court except for corrected brief and con-
siderate to have been timely filed. She further prays for all other relief

to which she may be entitled.
                                    Respectfully submitted,
                                    The Olson Firm PLLC
                                    /s/ Leif A. Olson
                                    Leif A. Olson
                                     leif@olsonappeals.com
                                     State Bar No. 24032801
                                    PMB 188
                                    4830 Wilson Road, Suite 300
                                    Humble, Texas 77396
                                    (281) 849-8382
                                    Counsel for Samaniego

                            Certificate of Conference
   On June 5, 2015, Nadia Ramkissoon, counsel for the appellees, in-
formed me that she opposes the relief sought.


3
    Tex. R. App. P. 10.5.
Case 03-14-00795-CV, Samaniego v. Silguero                        Page 2 of 3
Samaniego’s Motion for Relief or Extension
                                  /s/ Leif A. Olson

                          Certificate of Service
   On June 5, 2015, I served this Samaniego’s Motion for Relief from
Technical Failure or, in the Alternative, for Extension by electronic service
upon:

 Nadia Ramkissoon
 nadia.ramkissoon@farmersinsurance.com
 Clark, Price & Trevino
 1701 Directors Blvd., Suite 920
 Austin, Texas 78744
 Counsel for Appellees
                                  /s/ Leif A. Olson




Case 03-14-00795-CV, Samaniego v. Silguero                         Page 3 of 3
Samaniego’s Motion for Relief or Extension